DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 9-15 in the reply filed on 7/11/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US pat 6315635).
	With respect to claim 1, Lin teaches an apparatus for chemical mechanical polishing (CMP) comprising (see figs. 1-3, particularly fig. 2 associated text): 
a wafer carrier 26 retaining a semiconductor wafer10  during a polishing operation;
a slurry dispenser 60 dispensing an abrasive slurry; and 
a slurry temperature control device 52 coupled to the slurry dispenser and configured to control a temperature of the abrasive slurry, wherein the slurry temperature control device comprises: 
a heat-transferring portion 54,56,58 surrounding a portion of the slurry dispenser; and 
a thermos-electric (TE) chip 52 coupled to the heat transferring portion and configured to control the temperature of the abrasive slurry.  
With respect to claim 3, Lin teaches the slurry temperature control device further comprises a dry-type heat exchanger or a wet-type heat exchanger.  
With respect to claim 4, Lin teaches the dry-type heat exchanger comprises a plurality of heat sinks 56,58.
With respect to claim 7, Lin teaches a platen 26 configured to accommodate a polishing pad 12.  
	With respect to claim 8, Lin teaches a temperature sensor 44 configured to detect the temperature of the abrasive slurry during the polishing operation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US pat 6315635).
	With respect to claim 2, Lin fails to teach the range of temperature for the slurry.
	However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the abrasive slurry through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

 Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814